            Case 9:17-cv-00108-GTS-ATB Document 110 Filed 06/22/20 Page 1 of 1




Bijan Amini                                                                                      212.497.8217
MEMBER NY & DC BARS                                                                     bamini@aminillc.com




      June 22, 2020

      Hon. Andrew T. Baxter
      Federal Building and U.S. Courthouse
      P.O. Box 7396
      Syracuse, New York 13261-7396

      Re:    H’Shaka v. Bellnier et al., Northern District of New York, 17-CV-0108 (GTS) (ATB)


      Dear Magistrate Judge Baxter:

             On behalf of plaintiff Imhotep H’Shaka, we have no objection to the July 20-21 dates
      proposed by defense counsel.

              We request a further status report, however, at least two weeks prior to the selected date
      so that we may re-visit the impact on the mediation of any issue concerning Mr. H’Shaka’s then
      conditions of confinement and whom on behalf of defendants will appear, if warranted. To our
      knowledge, Mr. H’Shaka remains confined 24/7 in a SHU 200 cell at Midstate despite having
      qualified for release to general population.


                                                                   Respectfully submitted,

                                                                   _/s/ Bijan Amini______
                                                                    Bijan Amini
                                                                    Bar No. 700302
                                                                    Amini LLC
                                                                    bamini@aminillc.com

                                                                    Attorneys for Plaintiff



      cc:    All Counsel of Record
             via CM/ECF



                           131 WEST 35TH STREET, 12TH FLOOR • NEW YORK, NY 10001
                             P 212.490.4700 • F 212.497.8222 • www.aminillc.com
